COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Reginald Willis and Allied Aviation Fueling Company of
                          Houston, Inc.

Appellate case number:    01-21-00208-CV

Trial court case number: 2019-81830

Trial court:              270th District Court of Harris County

        Relators, Reginald Willis and Allied Aviation Fueling Company of Houston, Inc., have
filed a petition for writ of mandamus challenging the trial court’s denial of a jury trial. The case
is currently set for trial on May 17, 2021. Relators have filed a motion for emergency relief asking
that we stay all trial court proceedings. See TEX. R. APP. P. 52.10.
        The Court grants relators’ motion and stays all proceedings in the trial court pending
disposition of this proceeding.
       It is so ORDERED.

Judge’s signature: _____Justice Hightower_____________________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Landau, and Hightower.

Date: ___May 5, 2021___________